BARNES, Circuit Judge
(concurring):
I have grave doubts that this action (alleged as a class action but apparently not certified as such) is moot. I cannot in good faith say with assurance “that ‘there is no reasonable expectation that the wrong will be repeated.’ ” United States v. W. T. Grant Co., 345 U.S. 629, 633, 73 S.Ct. 894, 897, 97 L.Ed. 1303 (1953); nor that this case does not involve a short term order “capable of repetition, yet evading review.” Southern Pacific Terminal Co. v. I.C.C., 219 U.S. 498, 515, 31 S.Ct. 279, 283, 55 L.Ed. 310 (1910).
Interpreting the order before us on this appeal as my brothers do,
First: that this appeal is only from paragraph (1) of the order of November 19, 1973;
Second: that because the ten remaining minority applicants have declined offers of employment tendered them “the list of qualified minority applicants has been exhausted”;
Third: that the district court may never again act as it heretofore has, to create a “future H-2 list” (even though it asserts it has the future right' to do so under paragraph (2) of said order of November 19, 1973); and
finally, recognizing the necessity of husbanding judicial time and effort, Alton & Southern Railway Company et al. v. International Association of Machinists and Aerospace Workers, 150 U.S.App.D.C. 36, 463 F.2d 872, 877-82 (1972), i. e., this “rationing [of] scarce judicial resources among competing claimants” (See: D. Kates: Mootness in Judicial Proceedings: 62 Cal.L.R. 1385, 1401, 1412 and 1442 (Dec. 1974); La Sala v. American Savings & Loan Ass’n, 5 Cal. 3d 864, 97 Cal.Rptr. 849, 489 P.2d 1113 (1971), I reluctantly concur in the result reached in the majority opinion.